DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on October 7, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, 11, 19 and 20 and has canceled claims 2-5.  
Claims 6-10, and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2021.
Claims 1, 11, 19 and 20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 19 and 20 to recite the broad recitation “wherein the collimating element and/or the diffractive element is provided with a transparent conductive film”, and the claims have been amended to also recite “the transparent conductive film is disposed on the diffractive incident surface or on the diffractive exit surface”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 inherits the rejection from its based claim (claim 1).  

Allowable Subject Matter
Claims 1, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed a laser projection module that is comprised diffractive element, configured to diffract the laser light collimated by the collimating element to form the laser pattern, wherein the diffractive element is provided with a transparent conductive film, a conductive electrode is disposed on the transparent conductive film, and the conductive electrode is configured to output an electrical signal after being energized; and a processor coupled to the conductive electrode, the processor is configured to obtain the electrical signal, to determine whether the electrical signal is within a preset range, and to determine fracture of the collimating element and/or the diffractive element in response to the electrical signal being not within the preset range; wherein the diffractive element comprises a diffractive incident surface and a diffractive exit surface which are opposed, and the transparent conductive film is disposed on the diffractive incident surface or on the diffractive exit surface, and a conductive electrode is disposed on the transparent conductive film; wherein a plurality of conductive electrodes is disposed on the transparent conductive film, the plurality of conductive electrodes comprises a plurality of first diffraction conductive electrodes arranged in parallel, a plurality of second diffraction conductive electrodes arranged in parallel, and a plurality of bridging diffraction conductive electrodes; wherein each of the plurality of first diffraction conductive electrodes is continuous without interruption; wherein each of the plurality of second diffraction conductive electrodes is interrupted with the plurality of first diffraction conductive electrodes at crisscross points, and insulated from the plurality of first diffraction conductive electrodes;  wherein each of the plurality of bridging diffraction conductive electrodes is coupled to a corresponding and interrupted second diffraction conductive electrode at breakpoints; wherein a diffraction insulator is provided at a crisscross conductive loop, and both ends of each of the plurality of second diffraction conductive electrodes are coupled to the processor to form a conductive loop, as set forth in claim 1.  In a different embodiment, the instant application discloses an electronic device (recited in claim 19) that is comprised of a laser projection module with details set forth above.  In yet another embodiment, the instant application discloses a method for detecting a fracture of laser projection module (claim 20) wherein the laser projection module has details explicitly set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872